836 P.2d 1347 (1992)
114 Or. App. 208
STATE of Oregon, Respondent,
v.
Shawn David ENOS, Appellant.
C90-09-35304; CA A69619.
Court of Appeals of Oregon.
Argued and Submitted May 29, 1992.
Decided July 8, 1992.
Peter Gartlan, Deputy Public Defender, Salem, argued the cause, for appellant. With him on the brief, was Sally L. Avera, Public Defender, Salem.
Harrison Latto, Asst. Atty. Gen., Salem, argued the cause, for respondent. On the brief were Charles S. Crookham, Atty. Gen., Virginia L. Linder, Sol. Gen., and Diane S. Lefkow, Asst. Atty. Gen., Salem.
Before JOSEPH, C.J., and ROSSMAN and DE MUNIZ, JJ.
PER CURIAM.
Defendant was convicted on 4 counts of sodomy in the first degree. ORS 163.405. The sentencing court imposed a 56-month prison term on the primary offense and prison terms of 1 month each on the remaining 3 counts, all to be served consecutively. It then imposed a post-prison supervision term of 36 months on each count. The state agrees with defendant that, under OAR 253-12-020,[1] when an offender has been sentenced to multiple consecutive sentences, he may be required to serve only a single post-prison supervision term and that one is for the primary offense. See also OAR 253-12-040(1).
Citing State v. Tremillion, 111 Or.App. 375, 826 P.2d 95, rev. den., 313 Or. 300, 832 P.2d 456 (1992), the state asserts that defendant will not suffer, because the effect of the single supervision term rule is to make surplusage the supervision terms in all the judgments other than the judgment on the primary offense. Moreover, it argues, the failure of the judgments to provide that the separate post-prison supervision *1348 terms are to be served concurrently has no effect, because any incarceration term will be served before the single period of post-prison supervision will begin. OAR 253-05-002(3). We agree.
Affirmed.
NOTES
[1]  OAR 253-12-020 provides, in part:

"(1) When the sentencing judge imposes multiple sentences consecutively, the consecutive sentences shall consist of an incarceration term and a supervision term.
"* * * * *
"(3) The supervision term of the consecutive sentences shall be:
"(a) The presumptive post-prison supervision term imposed for the primary offense if the sentence for any offense includes a prison term * * *."
See Oregon Sentencing Guidelines Implementation Manual 115 (1989).